 COMMUNITY DISPOSAL SERVICE123Community Disposal Service,Inc. and Wayne Kraf-fert.Case3-CA-6172March 19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon a charge filed on August 4, 1975, as amend-ed on September 25, 1975, by Wayne Kraffert, anindividual, herein called the Charging Party, andduly served on Community Disposal Service, Inc.,herein called the Respondent, the Acting GeneralCounsel of the National Labor Relations Board,herein called General Counsel, by the Regional Di-rector for Region 3, issued a complaint on September30, 1975, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair la-bor practices affecting commerce within the meaningof Section 8(a)(1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 1, 1975,Respondent discharged 12 of its employees becausethey engaged in concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection and has failed and refused to reinstate 7 ofthe dischargees. The complaint further alleges thatRespondent interrogated its employees concerningtheir protected concerted activities, sympathies, ordesires, and threatened employees with discharge orother reprisals if they engaged in concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection. The Respondent failed to file atimely answer to the complaint.On November 13, 1975, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment based upon Respondent's fail-ure to file an answer as required by Sections 102.20and 102.21 of the Board's Rules and Regulations,Series 8, as amended. Subsequently, on November25, 1975, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the Motion for Summary Judgmentshould not be granted.On December 8, 1975, Respondent filed with theRegional Director an answer to the complaint, withsupporting affidavits, admitting in part, and denyingin part, the allegations in the complaint. Copies ofthe answer and supporting affidavits were filed withthe Board in Washington, D.C., on December 15,1975. Respondent has not filed a further response tothe Notice To Show Cause. On December 15, 1975,counsel for the General Counsel filed a statement inopposition to Respondent's reply to notice by Boardto show cause, motion to strike answer, motion tostrike affidavit of Respondent's president, and reaf-firmation of motion for summary judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heiswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing issued onSeptember 30, 1975, and served on Respondent spe-cifically states that unless an answer to the complaintisfiled by Respondent within 10 days of servicethereof "all of the allegations in the Complaint shallbe deemed to be admitted to be true and may be sofound by the Board." According to the uncontrovert-ed allegations of the Motion for Summary Judgment,on October 22, 1975, counsel for the General Coun-sel notified Respondent by regular mail that its an-swer was overdue. Further, on November 3, 1975,counsel for the General Counsel mailed to Respon-dent by certified mail a letter informing it of its fail-ure to file an answer and advising that unless Re-spondent filed an answer by November 10, 1975, amotion for summary judgment would be filed. Noanswer was filed by Respondent by that date, andaccordingly, counsel for the General Counsel soughtsummary judgment herein.Respondent, subsequent to the filing of the Motion223 NLRB No. 21 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor Summary Judgment and more than 7 weeks afterits answer originally was due,has now attempted tofile an answer to the complaint.Respondent's pur-ported answer admits that it did notcomplywith theBoard's time requirements for the filing of an answer.As a reason therefor,an affidavit executed byRespondent's attorney,attached as a part of the an-swer,states that "he did not receive the Complaintand Notice of Hearing,or if he did receive it or it wasreceived by the office,itwas misplaced or mislaid."Respondent's attorney further deposes that the firsttime he knew that a complaint had been served wason or about November13, 1975,upon receipt of the"OrderPostponing Hearing Indefinitely."Respon-dent offers no explanation for its failure to file atimely answer other than these assertionsby its attor-ney. In this regard,signed return receipts in the fileclearly establish thatRespondent'sattorneywasproperly served with both the complaint and counselfor the General Counsel's letter ofNovember 3,1975.Moreover,we note that Respondent failed tofile an answer until December8, 1975, well beyondthe allotted10 daysfrom the November13, 1975,date on which Respondent's attorney concedes hehad knowledge that a complaint had been issued pre-viously and that an answer was overdue.Under thesecircumstances,we do not believe Respondent's ex-planations constitute good cause, within the meaningof Section102.20of the Board's Rules and Regula-tions,for failure to file a timely answer.We shall,accordingly,grant the motion for summary judg-ment.'On the basis of the entire record,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a New York corporation, maintainsitsprincipal office and place of business on HandRoad in the village of Chaffee and/or town of Sardi-nia, State of New York, and has landfill operations inthe vicinities of Chaffee, New York, and Hornell,New York, and a solid waste collection, compaction,and transfer station on Halstead Avenue in the vil-lage of Sloan, New York, herein called the SloanPlant. At all times material herein, Respondent hasbeen and is engaged at such plant and facilities in thebusiness of providing and performing the collection,receiving, compacting, and transportation of solidwastes to the aforesaid landfill operations. Duringthe past year, Respondent performed services of avalue of approximately $1,200,000, of which servicesvalued in excess of $100,000 were furnished to,among others, the town of Cheektowaga, New York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE CHARGING PARTYWayne Kraffertisan employee within the mean-ing of Section2(3) of the Act.III.THE UNFAIR LABOR PRACTICESThe 8(a)(1) ViolationsRespondent interferedwith,restrained,andcoerced its employees in the exercise of their rightsguaranteed by Section 7 of the Act by engaging inthe following acts and conduct:1.On or about August 1, 1975, Respondent diddischarge Sloan Plant employeesWayne Kraffert,Kim T. Dubaj, Joseph T. Lapczenski, Edwin Rail,Jr.,T. Pietras, B. Dudek, James C. Bogdan, Joseph L.LaSota, Jr., Joseph LaSota, Sr., Vincent B. Zomo,Carlton McPherson, and Steven Blake because theyengaged in concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion, and has failed and refused, and continues to failand refuse, to reinstate Wayne Kraffert, Kim T. Du-baj, Joseph T. Lapczenski, Edwin Rail, Jr., James C.Bogdan, Joseph L. LaSota, Jr., and Joseph LaSota,Sr.2. In and about August 1975, Respondent interro-gated its employees concerning their protected con-certed activities, sympathies, or desires.3. In and about August 1975, Respondent threat-ened its employees with discharge or other reprisals ifthey engaged in, or continued to engage in, concertedactivities for the purposes of collective bargaining orother mutual aid or protection.Accordingly, we find that by the aforesaid conductRespondent has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed them under Section 7 of the Act, and bysuch conduct Respondent has engaged in unfair la-bor practices within the meaning of Section 8(a)(1) ofthe Act.1 In view of our determination herein, we find it unnecessary to rule oncounsel for the General Counsel's motions to strike Respondent's answerand the affidavit of Respondent's president. COMMUNITY DISPOSAL SERVICE125IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.guaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfair la-bor practices within the meaning of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERV. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfairlabor practices within the mean-ing of Section 8(a)(1) of the Act by interfering with,restraining,and coercing its employees in the exer-cise of their rights guaranteed by Section 7 of theAct, we shall order that it cease and desist therefrom,and take certain affirmative action designed to effec-tuate the policies of the Act.To remedy Respondent's discharges in violation ofSection 8(a)(1) of the Act, we shall order that Re-spondent offer immediate and full reinstatement toWayne Kraffert, Kim T. Dubaj, Joseph T. Lapczen-ski, Edwin Rall, Jr., James C. Bogdan, Joseph L. La-Sota, Jr., and Joseph LaSota, Sr., and to T. Pietras, B.Dudek, Vincent B. Zomo, Carlton McPherson, andSteven Blake, if they have not been previously rein-stated, to their former jobs or, if such jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privi-leges,and make them whole for any loss of earningsthey may have suffered by payment to them of sumsequal to the amount they normally would haveearned as wages from the date of their discharge tothe date of Respondent's offer of reinstatement, lessnet earnings,in accordance with the formula setforth in F.W.Woolworth Company,90 NLRB 289(1950), andIsis Plumbing & Heating Co.,138 NLRB716 (1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Community Disposal Service, Inc., is an em-. ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Wayne Kraffert is an employee within themeaning of Section 2(3) of the Act.3.By the acts described in section III, above, Re-spondent has interferedwith,restrained,andcoerced, and is interfering with, restraining, andcoercing, its employees in the exercise of the rightsPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Community Disposal Service, Inc., Sloan, New York,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, and failing and refusing to rein-state, employees because they engage in concertedactivities for the purposes of collective bargaining orother mutual aid or protection.(b) Interrogating employees concerning their pro-tected concerted activities, sympathies, or desires.(c)Threatening employees with discharge or otherreprisals if they engage in, or continue to engage in,concerted activities for the purposes of collective bar-gaining or other mutual aid or protection.(d) In any other manner interfering with, restrain-ing,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer immediate and full reinstatement toWayne Kraffert, Kim T. Dubaj, Joseph T. Lapczen-ski, Edwin Rall, Jr., James C. Bogdan, Joseph L. La-Sota, Jr., and Joseph LaSota, Sr., and to T. Pietras, B.Dudek, Vincent B. Zomo, Carlton McPherson, andSteven Blake, if they have not been previously rein-stated, to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privi-leges, and make them whole for any loss of earningsin the manner set forth in the section herein entitled"The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its Sloan Plant facility copies of theattached notice marked "Appendix." 2 Copies of said2In the event that thisOrder is enforcedby a Judgment of a UnitedStates Courtof Appeals, the wordsin the notice reading "Postedby Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aContinued 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice,on forms provided by the Regional DirectorforRegion3,afterbeingdulysignedbyRespondent's representative,shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or coveredby any other material.(d)Notify the Regional Director for Region 3, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.Judgmentof the United States Court of Appeals Enforcing an Order of theNationalLaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, and fail and refuse toreinstate,our employees because they engage inconcerted activities for the purposes of collectivebargaining or other mutual aid or protection.WE WILL NOT interrogate our employees con-cerning their protected concerted activities, sym-pathies,or desires.WE WILL NOT threaten our employees with dis-charge or other reprisals if they engage in, orcontinue to engage in, concerted activities forthe purposes of collective bargaining or othermutual aid or protection.WE WILL NOT in any other manner interferewith,restrain,or coerce employees in the exer-cise of their rights guaranteed in Section 7 of theAct.WE WILL offer immediate and full reinstate-ment to Wayne Kraffert,Kim T.Dubaj, JosephT. Lapczenski, Edwin Rall, Jr.,James C. Bog-dan, Joseph L. LaSota,Jr., and Joseph LaSota,Sr.,and to T. Pietras,B.Dudek,Vincent B.Zomo, Carlton McPherson,and Steven Blake, ifthey have not been previously reinstated, totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions,withoutprejudice to their seniority or other rights andprivileges,and make them whole for any loss ofpay suffered as a result of being discharged.COMMUNITY DISPOSALSERVICE, INC.